Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 & 4-8 have been allowed.  The following is an examiner’s statement of reasons for allowance: 
          There is neither motivation nor rationale for why one of ordinary skill in the art would use an arm-attached holder, e.g. gripper, to manipulate objects of various shapes, sized, and weights. The inherent problem with gripping various shapes, sizes and weights is that each article has an optimum surface to which the holder attaches to a maximize the holding surface of the holder relative the optimum surface of the article. Moreover, the position of an article may require the holder to grip a surface which a holder is not oriented for. That the angle of the holder must be calculated in order for the holder to achieve the correct angle for positioning relative to the optimum holding surface of the article. Function maps as recited in claims 1, lines 16-21 coordinate the position of the article, optimum holding surface of the article based on its position, position of the holder and required angle of the holder thereby making full use of the surface of the holder. 
	Heretofore the relevant discloses positioning a holder based on optimizing nonlinear movement to potential grasp points. (See Bradski, US 2016/0221187.) However, Bradski fails to account for and calculate the optimum of the holder surface relative to the position of the article and the optimum article holding surface. In other words, Bradski’s invention is optimizes holder paths to an article to be gripped whereas the instant invention optimizes holder position relative to an article holding surface to best utilizing holding power of a holder. The nonobviousness of the claimed invention is thus in the combination of limitations rather than in any specific limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY W ADAMS/            Primary Examiner, Art Unit 3652